DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose a rotorcraft including 
receiving a plurality of separate materials comprising a first material, the first material being physically associated with a tracking device comprising a first storage medium featuring line-of-sight accessible information and a contact memory button featuring non-line-of-sight accessible information, the line-of-sight accessible information and the non-line-of-sight accessible information each comprising information regarding the first material physically associated with the tracking device;
communicating a first portion of the non-line-of-sight accessible information from the contact memory button to a tracking system;
subjecting the plurality of separate materials, including the first material and the tracking device, to one or more manufacturing steps, wherein the one or more manufacturing steps form the plurality of separate materials and the tracking device into a single, composite structure; and
communicating, after subjecting the plurality of separate materials to the one or more manufacturing steps, a second portion of the non-line-of-sight accessible information from the contact memory button to the tracking system, wherein the second portion of the non-line-of- sight accessible information comprises environmental history data describing environmental conditions to which the plurality of separate materials and the tracking device were exposed during the one or more manufacturing steps and service data comprising a manual associated with the first material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726